Title: To George Washington from William Malcom, 29 October 1780
From: Malcom, William
To: Washington, George


                  
                     Sir
                     Albany October 29 1780
                  
                  In my letter of the 25th I had the Honor to give your Excellency
                     a full relation of every material Circumstance that hath taken place in this
                     department since the  last—This moment only I am
                     favored with your letter of the 16th—The Three months Levys of my Brigade are
                     this day arrived in town & will be discharged—indeed they cannot be
                     prevailed upon to remain longer & it was with difficulty that they have
                     been kept since the 15 when properly their times of engagement expired—Harpers
                     & pawlings Regts also of the Brigade will serve untill the first of
                     Dec. the former in Fort Scuyler, to be relieved by Wesenfels
                        Weissenfels—the latter posted on the Frontier of Ulster & Orange County—towards the Delaware. 
                  This State hath pass’d a Law to raise 700 men to replace the
                     three months men in the Brigade under my command and I had consented to remain
                     in this Quarter with them—A sentiment in your Excellencys Letter hath changed
                     my Resolution—I most certainly will not be Commanded by any Colonel unless his
                     Commission is of an older date—perhaps I may have mistaken your Excellency’s
                     meaning—I am rather inclined to Rush so because I told you Sir, when I took
                     this Command that it would be under my Continental Commission—To avoid
                     disputes. Congress shall determine this matter before I
                     Serve again—Although at the same time nothing can make me
                     more unhappy than to be held in such a Situation.
                  Your Excellency may depend upon it, that I have done every thing
                     in my  for the public good—and I will Venture to say
                     that not only Fort Scuyler, but the Frontier Settlements of the State would
                     have been abandon’d if it had not been for the Exertions which I have made—The
                     Governor, every officer in the dept. & the Inhabitants will give
                     Testimony in my favor—If the means in my hands were not equall to end—It is not
                     my fault—Before I leave this place I shall think it my duty to dispose of
                     Harpers Regt when relieved, and of Such of the new raised Levys as may by that
                     time come in—This very Valuable Country on the Rivers above this place will be
                     desolated by the Spring—I am confident that if your Excellency were properly
                     acquainted wth their importance, they would be Guarded like a magazine—a Scout
                     from Fort Scuyler ordered to attempt the destruction of the
                     Enemys Boats have fallen into their hands—about 40 men—To Reinforce the
                     Garrison I have order’d the Levys in Wisenfiels
                     Weissenfels Regt to push up instantly with a small supply
                     of provisions—the Residue of the Regt it seems is to Halt for your orders at
                     Schenectady—It will require very considerable exertions to maintain the
                     Frontier posts this Winter—if they are evacuated the inhabitants come in with
                     the Troops. At present there is very little provision. what
                     there is I have sent to the Fort Viewing it as the first object.
                  I am Suspicious that there will be bad news from the north parts
                     of the State—towards the Grants are long—My information
                     although pretty good are not sufficent to Accuse. I have the
                     Honor to be with the greatest respect Your Excellencys Most Obedt &
                     very H. St
                  
                  
                            W. Malcom
                            
                        The prisoners are gone this day to fishkill.